tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c jun i a on se tep rat uniform issue list legend taxpayer a taxpayer b ira c account d financial_institution e financial_institution f state x amount amount amount amount dear this is in response to your letter dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer b represents that on date she requested a distribution of amount from her husband’s ira ira c an individual_retirement_account described in sec_408 of the code taxpayer b asserts that her failure to accomplish a rollover within the 60-day period prescribed by d a was due to caring for her mother who was seriously ill during the rollover period taxpayer a was the owner of ira c which was maintained by financial_institution e taxpayer b is the spouse of taxpayer a and handles all of the family’s finances taxpayer a and taxpayer b file their federal_income_tax return jointly on date taxpayer b requested a distribution of amount from ira c to cover a down payment on a home for taxpayer a’s and taxpayer b’s son at the time of the distribution financial_institution e advised taxpayer b that if she linked ira c to taxpayer a’s and taxpayer b’s checking account account d amount could be rolled back into ira c directly from account d account d is a non-ira account maintained by financial_institution f on date amount was deposited into account d on date taxpayer a and taxpayer b liquidated the trust that held their life_insurance policies they had been trying for years to change the ownership of the policies due to high annual fees on date the courts approved the ownership_change on date taxpayer a and taxpayer b requested loans from their insurance policies totaling amount on date a date within the 60-day rollover period amount was deposited by the insurance_company directly into account d however taxpayer a did not realize that amount had been deposited into account d until date approximately a week after the expiration of the 60-day period taxpayer a tried to deposit amount into ira c on this date via next day mail however financial_institution e would not accept the attempted rollover back into ira c from september through the end of november taxpayer b was trying to care for her mother who suffers from late stage alzheimer’s disease which had been initially diagnosed in from august through date taxpayer b who worked full time was spending hours a day with her mother due to inadequate care of and frequent injuries sustained by her mother at the memory care unit where her mother resided her mother was not being fed her medications were not properly given and she was left soiled and unattended in her bed on date her mother fell while trying to get out of bed resulting in a severe head injury and she fell again three hours later while being left to walk alone on date taxpayer b moved her mother to a small_group home where she could receive competent care because the move was stressful for her mother and her mother was new to the home taxpayer b needed to monitor her mother’s behavior between transitioning her mother to the new facility taking her to doctors’ appointments to adjust her medications and filing a complaint with the state x department of health services against the prior facility taxpayer b did not monitor account d for the deposit of amount for this reason she did not attempt to roll over amount back into ira c until date a week after the expiration of the 60-day rollover period however the balance in account d on date was equal to amount an amount that exceeded amount based on the above facts and representations taxpayer a requests that the service waive the 60-day rollover requirement with respect to the distribution of amount from ira c sec_408 of the code defines an ira to mean a_trust created or organized in the united_states and requires that the trustee be a bank or an approved non- bank trustee sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 of the code provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money or any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 ii the entire amount received including money and any other_property i sec_2u1537433 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary_of_the_treasury may waive the 60-day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement revproc_2003_16 r b provides that the service will issue a ruling waiving the 60-day rollover requirement in cases where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the taxpayer in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a and taxpayer b are consistent with taxpayer b’s assertion that the failure to complete a rollover of the distribution of amount from ira c was due to taxpayer b’s caring for her mother who was seriously ill during the 60-day rollover period therefore pursuant to sec_408 of the code the service waives the 60-day rollover period with respect to amount provided all other requirements of sec_408 except the 60-day requirement were met with respect to the contribution of amount to ira c the contribution of this amount is considered a rollover_contribution within the meaning of sec_408 this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact please address all correspondence to sincerely yours chi a vinx carlton a watkins manager employee_plans technical group enclosures notice of intention to disclose deleted copy of this letter
